U.S. Bank N.A. v Akande (2016 NY Slip Op 01166)





U.S. Bank N.A. v Akande


2016 NY Slip Op 01166


Decided on February 17, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 17, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
WILLIAM F. MASTRO
JEFFREY A. COHEN
ROBERT J. MILLER, JJ.


2014-00685
 (Index No. 11265/09)

[*1]U.S. Bank National Association, appellant, 
vEzekiel Akande, et al., respondents, et al., defendants.


Katten Muchin Rosenman LLP, New York, NY (Matthew D. Parrott and Allison M. Wuertz of counsel), for appellant.
Rosenberg & Estis, P.C., New York, NY (Dani Schwartz of counsel), for respondents.

DECISION & ORDER
In an action to foreclose a mortgage, the plaintiff appeals from an order of the Supreme Court, Kings County (Partnow, J.), dated October 13, 2013, which denied its motion for summary judgment on the complaint.
ORDERED that the appeal is dismissed as academic, with costs, in light of our determination on the related appeal from an order of the Supreme Court, Kings County, dated July 21, 2014 (see U.S. Bank National Association v Akande, ______ AD3d ______ [Appellate Division Docket No. 2014-10542; decided herewith]).
ENG, P.J., MASTRO, COHEN and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court